NOTE: This order is nonprecedential
Um'ted States Court of AppeaIs
for the FederaI Circuit
ELMER E. CAMPBELL, JR.,
Petition.er,
V.
UNITED STATES POSTAL SERVICE,
_ Respondent. '
2011-3096
§
Petiti0n for review of the Merit Systen1s' Pr0tecti0n
B0ard in case n0. SF0752100331-I-1.
ON MOTION
ORDER
E1mer E. Campbe11, Jr. moves for leave to proceed in
forma pauperiS.
Up0n consideration thereof
IT ls 0RDERED THAT:
The motion is granted

CAMPBELL V. USPS
APR '1 8 2011
Date
cc: Elmer E. Campbel1, Jr.
Jessica R. T0p1in, Esq.
s
2
FOR THE COURT
lsi Jan H0rba1y
Jan H0rba1y
C1erk
FlLED
I.8,rGOUET 0F APPEALS FOR
20
HE FEDEFAL CIRCU|T
APR 1 8_Z011
w 1Aluamm
am
§